Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jan Little-Washington #41181 on 3/17/2022.
The application has been amended as follows: 
1.	(Currently Amended) A wireless network device, comprising:
one or more memories; and
one or more processors, coupled to the one or more memories, to:
receive, at a traffic director in a kernel space included in the wireless network device, a data packet from a client device,
wherein the wireless network device is at least one of a base station or a wireless hotspot; 
determine whether the data packet is intended for an application cloud server operating in a cloud environment,
wherein the application cloud server is located remote from the wireless network device; 

wherein the application server instance is one of a plurality of application server instances of the wireless network device,
wherein the wireless network device includes a plurality of application server instances, 
wherein a plurality of application cloud servers include the application cloud server, 
wherein each of the plurality of application server instances is associated with one of the plurality of application cloud servers,
wherein the application server instance is implemented in a virtualized software container in a user space included in an operating system of the wireless network device, [[and]]
wherein the virtualized software container is assigned a namespace, and 
wherein the application server instance is a copy of the application cloud server 
receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet, 

transmit the result to the application cloud server. 

2.	(Original) The wireless network device of claim 1, wherein the one or more processors, when determining whether the data packet is intended for the application cloud server, are to:
determine that the data packet is intended for the application cloud server based on destination information for the data packet. 

3.	(Previously Presented) The wireless network device of claim 1, wherein the one or more processors further are to:
receive a traffic rule; and
wherein the one or more processors, when determining whether the data packet is intended for the application cloud server, are to:
determine that the data packet is intended for the application cloud server based on the traffic rule. 

4.	(Previously Presented) The wireless network device of claim 1, wherein the wireless network device is at least one of a router, a switch, a gateway, or a network bridge. 



6.	(Original) The wireless network device of claim 1, wherein the wireless network device is located at an edge of a wireless communications network or in a core network of the wireless communications network. 

7.	(Canceled) 

8.	(Currently Amended) A method, comprising:
receiving, at a traffic director in a kernel space included in a wireless network device, a data packet from a client device,
wherein the wireless network device is at least one of a base station or a wireless hotspot; 
determining, by the wireless network device, whether the data packet is intended for an application cloud server operating in a cloud environment,
wherein the application cloud server is located remote from the wireless network device; 
providing, by the wireless network device and based on determining that the data packet is intended for the application cloud server, the data packet to an application server instance executing on the wireless network device,
wherein the application server instance is one of a plurality of application server instances of the wireless network device,
wherein the wireless network device includes a plurality of application server instances, 
wherein a plurality of application cloud servers include the application cloud server, 
wherein each of the plurality of application server instances is associated with one of the plurality of application cloud servers,
wherein the application server instance is implemented in a virtualized software container in a user space included in an operating system of the wireless network device, 
wherein the virtualized software container is assigned a namespace, and
wherein the application server instance is a copy of the application cloud server
receiving, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet,
wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; and
transmitting, by the wireless network device, the result to the application cloud server. 

9.	(Original) The method of claim 8, wherein determining whether the data packet is intended for the application cloud server comprises:
determining that the data packet is intended for the application cloud server based on destination information for the data packet. 

10.	(Previously Presented) The method of claim 8, further comprising:
receiving a traffic rule; and
wherein determining whether the data packet is intended for the application cloud server comprises:
determining that the data packet is intended for the application cloud server based on the traffic rule.

11.	(Previously Presented) The method of claim 8, wherein the wireless network device is at least one of a router, a switch, a gateway, or a network bridge.

12.	(Canceled) 

13.	(Original) The method of claim 8, wherein the wireless network device is located at an edge of a wireless communications network or in a core network of the wireless communications network.

14.	(Canceled) 

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors in a wireless network device, cause the one or more processors to:
receive, at a traffic director in a kernel space included in the wireless network device, a data packet from a client device,
wherein the wireless network device is at least one of a base station or a wireless hotspot; 
determine whether the data packet is intended for an application cloud server operating in a cloud environment,
wherein the application cloud server is located remote from the wireless network device; 
provide, based on determining that the data packet is intended for the application cloud server, the data packet to an application server instance executing on the wireless network device,
wherein the application server instance is one of a plurality of application server instances of the wireless network device,
wherein the wireless network device includes a plurality of application server instances, 
wherein a plurality of application cloud servers include the application cloud server, 
wherein each of the plurality of application server instances is associated with one of the plurality of application cloud servers,
wherein the application server instance is implemented in a virtualized software container in a user space included in an operating system of the wireless network device, 
wherein the virtualized software container is assigned a namespace, and
wherein the application server instance is a copy of the application cloud server 
receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet,
wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; and
transmit the result to the application cloud server. 

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to determine whether the data packet is intended for the application cloud server, cause the one or more processors to:


17.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive a traffic rule; and
wherein the one or more instructions, that cause the one or more processors to determine whether the data packet is intended for the application cloud server, cause the one or more processors to:
determine that the data packet is intended for the application cloud server based on the traffic rule.

18.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the wireless network device is at least one of a router, a switch, a gateway, or a network bridge.

19.	(Canceled) 

20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the wireless network device is located at an edge of a wireless communications network or in a core network of the wireless communications network. 



22.	(New) The wireless network device of claim 1, wherein the one or more processors, when determining whether the data packet is intended for the application cloud server, are to:
determine that the data packet is intended for the application cloud server based on a destination internet protocol (IP) address in a header of the data packet and/or a destination port in the header of the data packet. 

23.	(New) The method of claim 8, wherein the traffic director includes a traffic control kernel extension.

24.	(New) The method of claim 8, wherein determining whether the data packet is intended for the application cloud server, comprises:
determining that the data packet is intended for the application cloud server based on a destination internet protocol (IP) address in a header of the data packet and/or a destination port in the header of the data packet. 

25.	(New) The non-transitory computer-readable medium of claim 15, wherein the traffic director includes a traffic control kernel extension.


Please cancel claims 5, 7, 12, 14, 19.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6, 8-11, 13, 15-18, 20-25 are allowable over the prior art of record: the closest prior art of record (Mekkatturparamban et al. U.S. patent application publication 20140226661, Krishna (U.S. Patent App 20190014048) does not teach or suggest in detail "wherein the wireless network device is at least one of a base station or a wireless hotspot; 
determine whether the data packet is intended for an application cloud server operating in a cloud environment,wherein the application cloud server is located remote from the wireless network device; provide, based on determining that the data packet is intended for the application cloud server, the data packet to an application server instance executing on the wireless network device, wherein the application server instance is one of a plurality of application server instances of the wireless network device, wherein the wireless network device includes a plurality of application server instances,  wherein a plurality of application cloud servers include the application cloud server, wherein each of the plurality of application server instances is associated with one of the plurality of application cloud servers,wherein the application server instance is implemented in a virtualized software container in a user space included in an operating system of the wireless network device, wherein the virtualized software container is assigned a namespace, and  wherein the application server instance is a copy of the application cloud server, and is configured to host an application and perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet, wherein the result is 
Mekkatturparamban teaches an example method for a binary compatible extension architecture in an OpenFlow compliant network environment is provided and includes receiving a packet on an extension port from an Open vSwitch (OVS) component of a virtual switch configured for an OpenFlow protocol, performing fast path processing on the packet in a kernel space under control of a switch data path in a user space; and sending the packet on the extension port for a subsequent delivery to its destination from an output port of the virtual switch. 
Krishna teaches a method, corresponding system, and computer program product for edge data processing in an Internet of Things (IoT) environment is disclosed. The method includes receiving, by an IoT Gateway device, a data traffic generated by one or more edge devices in the IoT environment. Thereafter, the IoT Gateway device classifies the received data traffic as one of a normal data and a critical data. In response to classifying the received data traffic, the IoT Gateway device thereafter automatically designates a network location for processing the received data traffic. The network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/NINOS DONABED/Primary Examiner, Art Unit 2444